                                                     37D01 -2004-CT-00031 6                                           Filed: 4/29/2020 5:21   PM
                                                                                                                                       Clerk
       USDC IN/ND case 4:20-cv-00041-JVB-JEM
                                     Jasper Superiordocument
                                                     Court   6 filed 04/29/20 page 1 of 3
                                                                               1                                      Jasper County, Indiana




STATE OF INDIANA                                 )                 IN       THE JASPER                              COURT
                                                 )   SS:
COUNTY OF JASPER                                 )                 CAUSE NO.

DONALD STANFORD

         VS.

LOVE’S TRAVEL STOPS
& COUNTRY STORES, INC.

                                           COMPLAINT FOR DAMAGES

          Comes now the plaintiff, Donald                  Stanford,   by counsel, Ken Nunn Law Ofﬁce, and                for
cause 0f action against the defendant, Love’s Travel Stops                          & Country Stores, Inc., alleges and
says:


          1.          That on or about November 13, 2019, the plaintiff, Donald Stanford, was a
customer       at   the Love’s Travel Stop located at 11207 West State Road 10 in DeMotte, Jasper
County, Indiana.


         2.           That on or about November 13, 2019, the                  plaintiff,   Donald Stanford, slipped and
fell   0n the   ice   covered      lot at said location,     causing the plaintiff t0 suffer serious injuries.


          3.          That   it   was   the duty of the defendant to use ordinary care and diligence to keep
and maintain the said premises in a condition reasonably safe for its intended uses and free
from all defects and conditions Which would render the premises dangerous and unsafe for
plaintiff, 0r present         an unreasonable risk of harm t0 plaintiff in his lawful use 0f same.


         4.           That   it   was   the duty of the defendant t0 exercise reasonable care to protect
plaintiff,     by   inspection and other afﬁrmative acts, from the danger of reasonably foreseeable
injury occurring        from reasonably foreseeable use 0f said premises.


          5.          That   it   was   the duty 0f the defendant t0 have available sufﬁcient personnel and
equipment       to properly inspect         and maintain the aforesaid premises in a condition reasonably
safe for plaintiff and free             from defects and conditions rendering the premises unsafe.

          6.          That   it   was   the duty of the defendant t0         warn   plaintiff 0f the    dangerous and
unsafe condition existing 0n said premises.


          7.          That the defendant knew 0r should have                  known 0f the unreasonable         risk 0f
danger t0 the plaintiff but failed either t0 discover                  it   0r t0 correct   it   after discovery.
   USDC IN/ND case 4:20-cv-00041-JVB-JEM document 6 filed 04/29/20 page 2 of 3


                                                         -2-


       8.     That the   fall   and resultant permanent                 0f plaintiff were caused by the
                                                                 injuries
negligence of the defendant      who     failed to utilize    reasonable care in the inspection and
maintenance of said premises.


       9.     That the aforesaid acts 0f negligence 0n the part 0f the defendant were the
proximate cause 0f the injuries sustained by the          plaintiff.



       10.    That the plaintiff has incurred medical expenses and other special expenses, and
will incur future medical expenses, lost           wages and other      special expenses, as a direct   and
proximate result 0f defendant's negligence.


       WHEREFORE, the plaintiff demands judgment against the                        defendant for permanent
injuries in a reasonable   amount       t0   be determined     at the trial   0f this cause, for medical expenses
and other special expenses, for future medical expenses,                lost   wages and other   special expenses,
court costs, and all other proper relief in the premises.


                                             KEN NUNN LAW OFFICE


                                             BY:    s/Dean J. Arnold
                                                    Dean J. Arnold, #14762—56
                                                    KEN NUNN LAW OFFICE
                                                    104 South Franklin Road
                                                    Bloomington, IN 47404
                                                    Phone: (812) 332-9451
                                                    Fax: (812) 331-5321
                                                    E-mail:    deana@kennunn.com




                                   REQUEST FOR TRIAL BY JURY

       Comes now the       plaintiff,   by counsel, Ken Nunn Law Ofﬁce, and requests                that this


matter be tried by jury pursuant t0 Trial Rule 38.
   USDC IN/ND case 4:20-cv-00041-JVB-JEM document 6 filed 04/29/20 page 3 of 3


                                              -3-


                                   KEN NUNN LAW OFFICE


                                   BY:   s/ Dean J.    Arnold
                                         Dean   J.   Arnold, #14762-56
                                         KEN NUNN LAW OFFICE
                                         104 South Franklin Road
                                         Bloomington, IN 47404
                                         Phone: (812) 332-9451
                                         Fax: (812) 331-5321
                                         E-mail:     deana@kennunn.com




Dean   J.   Arnold, #14762-56
Ken Nunn Law Ofﬁce
104 South Franklin Road
Bloomington, IN 47404
Telephone: 8 12-332-9451
Fax Number:       8 12-33 1-5321
Attorney for Plaintiff
